Citation Nr: 0702814	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey which denied service connection for 
PTSD.

The veteran testified before a hearing officer at a personal 
hearing held at the RO in November 2003.  A transcript of his 
hearing has been associated with the claims file.

In August 2005, the Board remanded the veteran's claim for 
additional evidentiary development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not include a diagnosis of 
PTSD related to an in-service stressor verified by credible 
supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service nor as a 
result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
Board notes that prior to the RO's initial rating decision in 
September 2003, the RO sent a letter dated in July 2003 that 
advised him of what evidence, if any, was necessary to 
establish his claim of entitlement to service connection for 
PTSD.  The RO indicated which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The RO 
obtained the veteran's service records and associated them 
with his claims file.  The RO also requested the veteran to 
submit any medical evidence that would assist in 
substantiating his claim for entitlement.  Another such 
notice letter was issued by the RO in January 2004 and 
September 2005 in which the RO requested the veteran to 
provide any information he had in his possession.  The 
veteran has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.   

Therefore, the Board finds that the RO's notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  In this regard, the RO sent 
another letter dated in March 2006 that informed him of the 
regulations pertaining to effective date and disability 
ratings.  However, as this claim is being denied, any other 
notice requirements beyond those cited for service connection 
claims, are not applicable, as this denial renders any rating 
issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  


Analysis

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a) (2006).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2006).

In this case, the RO informed the veteran of his scheduled VA 
examinations letters dated in June 2006 and August 2006.  The 
letters were sent to the veteran's last known addresses.  
However, the veteran failed to report to the August 2006 VA 
examination and has not shown good cause for his failure to 
report.  As such, his service connection claim for PTSD will 
be adjudicated based on the evidence of record.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  

With respect to PTSD, in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.304(d) (2006).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99 (Oct. 
18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. § 
3.304(f) (2005).  Section 4.125(a), 38 C.F.R., incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of PTSD.  Enlistment 
examination report and report of medical history dated in 
September 1969 were negative for any psychiatric findings or 
complaints.  However, in a June 1971 medical department 
record, the veteran was diagnosed with antisocial 
personality.  It was indicated that the veteran had "a long 
standing duly diagnosed character and behavior disorder which 
does not require and will not benefit from psychiatric 
hospitalization."  He was recommended for an administrative 
discharge by reason of unsuitability without recourse to 
further psychiatric evaluation, hospitalization, or medical 
boards.  His separation examination report dated in June 1971 
was negative for any psychiatric findings

Service personnel records show the veteran received the 
National Service Defense Medal, the Vietnam Service Medal, 
and the Republic of Vietnam Campaign Medal.  However, there 
is no evidence indicating that he engaged in combat with the 
enemy.  The veteran's military occupational specialty, 
including when he was stationed in Vietnam, was a general 
warehouseman (3051).  Records of service indicate that the 
veteran served periods of confinement from January 1971 
through April 1971.  

Received in July 2003 was a PTSD questionnaire wherein the 
veteran reported stressor events during active service, 
including witnessing the torture of a woman who refused to 
provide information upon interrogation, watching a man's 
severed head get kicked around like a football, and observing 
the beating of a fellow serviceman.  He provided no specific 
dates or details about his claimed stressors.  

The veteran underwent VA PTSD examination in September 2003.  
He reported the same stressors noted in his June 2003 
statement, as well as other stressors that included general 
shootings, viewing of dead bodies.  He reported being 
incarcerated in service because he did not want to remain in 
the Marine Corps due to these atrocities.  The veteran had no 
prior psychiatric treatment and was noted to be married and 
employed as a salesman.  The diagnosis was PTSD, but the 
examiner did not associate this diagnosis with any particular 
stressor, whether in service or as a civilian.  

There are no post-service medical records to review in this 
case.  However, the veteran testified at a RO hearing before 
a decision officer in November 2003.  He reported being 
assigned to warehouse duty that required occasional travel to 
different bases.  During excursions to resupply troop 
outposts he experienced enemy small arms attacks, witnessed 
dead bodies and other atrocities involving body parts, and 
handled remains of US casualties.  He also reported having to 
fire his weapon during attacks and experienced combat during 
guard duty from June 1970 through March or April 1971.  Upon 
his stateside return in 1971, he reported seeing psychiatric 
help and was prescribed tranquilizers.  

Records received in February 2006 from the US Marine Corps 
Archives reflect command chronology of the Supply Command, 
Supply Battalion, 1st Force Logistics Command for the latter 
part of 1970 and early part of 1971.  The data contained in 
these records does not verify any of the claimed stressors 
reported by the veteran in his written statements and 
testimony.  

As noted above, VA regulations require not only a competent 
diagnosis of PTSD, but also medical evidence of a link 
between the current symptoms and an in-service stressor that 
is supported by credible evidence the stressor occurred.  38 
C.F.R. 
§ 3.304(f).  

Based upon the evidence of record, the Board finds a 
diagnosis of PTSD related to an in-service stressor verified 
by credible supporting evidence has not been provided.  In 
this regard, the veteran was not "engaged in combat with the 
enemy.  He reported no in-service stressors that could be 
independently verified.  Although there is a diagnosis of 
PTSD noted on VA examination in September 2003, there is no 
evidence, other than his own statements, demonstrating that 
this diagnosis is related to any specific event which 
actually occurred.  As the veteran has not met the crucial 
elements of providing medical evidence establishing a PTSD 
diagnosis in accordance with 38 C.F.R. § 4.125(a) and an 
objective link between the PTSD diagnosis and an in-service 
stressor, his claim fails in this regard.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  However, in the absence of any 
competent evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


